*881ability of defendants for negligent design of the electrical system or negligent failure to warn and supervise plaintiff. The record establishes that the reckless action of plaintiff in sticking his head into an energized component of the switchgear, in disregard of a risk of electrical shock of which plaintiff was aware by virtue of his education, training and experience, broke the causal connection between any alleged negligence of defendants and the injuries sustained by plaintiff (see, Breem v Long Is. Light. Co., 256 AD2d 294, 295, lv denied 93 NY2d 802; Martinez v State of New York, 225 AD2d 877, 878-879; Bombard v Central Hudson Gas & Elec. Co., 205 AD2d 1018, 1020, lv dismissed 84 NY2d 923). (Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.